Citation Nr: 1008771	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-35 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to 
March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision.  The case was remanded 
by the Board in 2009, to clarify the Veteran's desire for a 
hearing.  


FINDINGS OF FACT

1.  The range of motion in the Veteran's left knee exceeds 
the limitation of motion required for even a noncompensable 
rating.

2.  To the extent the Veteran's right knee is not impaired by 
the right hemiparesis as a result of a stroke, the range of 
motion in the right knee is not so limited as to warrant a 
rating in excess of 10 percent.

3.  The evidence shows that the Veteran is unstable on his 
feet as a result of his stroke; but the evidence does not 
show any actual instability as a result of the Veteran's 
bilateral knee disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2009).

2.  Criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Veteran was granted service connection for chondromalacia 
of the right and left knees by a July 2006 Board decision.  
An August 2006 rating decision assigned a 10 percent rating 
for each knee, effective the date the Veteran's claim was 
received in June 2002, and it was noted in the August 2006 
rating decision that a VA examination would be scheduled to 
determine the current level of knee disability.  After that 
examination was conducted, a second rating decision was 
issued in December 2006, which confirmed and continued the 10 
percent rating for each knee.  In June 2007, the Veteran 
disagreed with the rating, arguing that a higher evaluation 
was warranted.  

At a hearing before the Board in December 2009, the Veteran 
indicated that his knees had gotten worse through the years 
to the point that he could no longer walk without a cane.  
The Veteran reported that he wore braces on both knees and he 
indicated that he was forced to use a scooter to get around 
which he stated helped with his knees.  The Veteran reported 
that he had problems with his knees giving way, but when he 
was asked for an example of this happening, he appeared to 
reference the time when he was having a stroke in 2001.

The Veteran is clearly limited physically, but while he has 
complained about bilateral knee pain, the medical evidence 
attributes much of the Veteran's limitation to the stroke he 
had in 2001, which caused hemiparesis on his right side.  For 
example, in July 2007 a private doctor stated that the 
Veteran's major diagnosis was a moderate cerebral vascular 
accident which caused right sided weakness.

At a VA examination in June 2008, the examiner indicated that 
the Veteran's most significant disability was the residuals 
from his stroke in 2001, which continued to cause significant 
right side weakness.  

A neurocognitive evaluation in February 2009 observed that 
the Veteran's stroke in 2001 had affected his right side, and 
he was noted to have difficulty with his activities of daily 
living including fastening buttons and zippers, grasping and 
lifting objects.  The Veteran could walk, but only with the 
use of a right leg brace and cane.  

Other examples exist, but the evidence is clear that the 
Veteran's stroke is mainly responsible for the Veteran's 
physical limitation.

Nevertheless, while the Veteran is undoubtedly limited as a 
result of the stroke, the condition of his service connected 
knees must still be evaluated. 

The Veteran's left and right knee disabilities are currently 
rated at 10 percent for each knee under 38 C.F.R. § 4.71a, DC 
5260 based on limitation of flexion.  Under 38 C.F.R. 
§ 4.71a, DC 5260, a noncompensable rating is assigned when 
flexion of the leg is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees; a 
20 percent rating is assigned when flexion is limited to 30 
degrees; and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  

Under DC 5261, a noncompensable rating is assigned when 
extension of the leg is limited to 5 degrees; a 10 percent 
rating is assigned when extension of the leg is limited to 10 
degrees; and a 20 percent rating is assigned when extension 
is limited to 15 degrees.

The Veteran has had the range of motion in his knees measured 
on several occasions throughout the course of his appeal; but 
it has often been difficult for the Veteran's right knee on 
account of his right-sided weakness.  

At a VA examination in November 2003, the Veteran had 
difficulty moving his right leg, which the examiner 
attributed to the partial hemiparesis on the right side as a 
result of the stroke.  The Veteran demonstrated range of 
motion in his left knee from 0-90 degrees; but his right knee 
would only flex to approximately 25 degrees.  However, the 
examiner observed obvious atrophy in the Veteran's right leg, 
and the Veteran's right side, and particularly his right 
knee, were very weak; leading the examiner to conclude that 
the Veteran's right knee difficulties at that time were 
secondary to his stroke.

At a VA examination in September 2006, the examiner indicated 
that the Veteran was able to flex his right knee about 30 
degrees before resistance from a spastic quadriceps muscle 
was encountered.  However, after the examiner worked the knee 
a little it would bend to 135 degrees without pain.  The left 
knee had range of motion from 0-135 degrees.  The examiner 
found that the Veteran did not have additional limitation of 
motion following repetitive motion and flare-ups had not been 
a problem.  With regard to DeLuca considerations, the 
examiner indicated that the Veteran's big problem was the 
right hemiparesis.  The examiner opined that taking the 
DeLuca factors into account, it would be fair to consider the 
Veteran to have modest impairment of his knees bilaterally.

In December 2006, the Veteran's range of motion was noted to 
be within functional limits.

At a VA examination in June 2008, the Veteran complained 
about pain in both knees when he is up and walking.  On 
examination, the examiner found no effusion in either knee, 
but the knees were tender to palpation.  The Veteran 
demonstrated range of motion from 0-130 degrees in both knees 
with essentially pain free motion up to 130 degree.  The 
Veteran complained about pain in his right knee with 
repetitive motion, however, the examiner found no loss of 
motion, weakness, fatigability, or incoordination with 
repetitive motion.  

In January 2009, the Veteran presented for treatment 
complaining of right knee pain that had begun two days 
earlier when he was lifting several heavy objects and put 
pressure on his right knee.  The knee was noted to be 
swollen, but the Veteran was nevertheless able to demonstrate 
45 degrees of motion.

The Veteran has consistently demonstrated flexion and 
extension in his left knee that exceeds the limit of what is 
required for even a noncompensable rating.  

With regard to the right knee it was noted that the Veteran 
had only 25 degrees of flexion at his initial VA examination 
in November 2003, which would warrant a rating in excess of 
10 percent under normal circumstances where there was not a 
supervening cause for the limitation of motion.  However, in 
this case, the examiner at that VA examination specifically 
found that the Veteran's right knee was weak from the 
hemiparesis, and he stated that the Veteran's knee problems 
were the result of the stroke.  The examiner at the Veteran's 
next examination also had difficulty conducting range of 
motion testing on the right knee as a result of a spastic 
quadriceps muscle; however, after working with the knee he 
found that the knee would bend to 135 degrees which greatly 
exceeds the range of motion limits for a compensable rating.  
Additionally, at the Veteran's most recent VA examination in 
June 2008, which was further removed from the stroke, the 
Veteran has range of motion from 0-130 degrees.

It is noted that the Veteran demonstrated only 45 degrees of 
flexion in 2009 after injuring his right knee lifting a heavy 
object.  However, while the range of motion was more limited 
that was seen at his last VA examination, the Veteran's right 
knee was still swollen, and even then he demonstrated flexion 
that only warranted a 10 percent rating.

Thus, the limitation of motion caused by the Veteran's 
service connected knee disabilities is insufficient to 
mandate a rating in excess of the 10 percent ratings that 
were already assigned for each knee.

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  It is noted that the Veteran has complained 
about pain in his knees.  However, there is no indication 
that the pain has caused functional limitation in the 
Veteran's knees beyond what was shown by range of motion 
testing.  In September 2006, the examiner found only modest 
functional impairment in the Veteran's knees bilaterally; and 
in June 2008 the examiner found no loss of motion, weakness, 
fatigability, or incoordination with repetitive motion.  
Therefore, a rating in excess of 10 percent is not warranted 
for either knee based on functional loss.

X-ray evidence confirms that the Veteran has arthritis in 
both knees.  However, arthritis is rated based on limitation 
of motion; and, unless a Veteran demonstrates non-compensable 
limitation of motion, which is not the case here, a separate 
compensable rating will not be assigned for arthritis.  As 
such, a separate rating for arthritis, beyond the 10 percent 
rating that has already been assigned for each knee is 
denied.

In addition to ratings based on limitation of motion, in 
evaluating the knee, the Board must consider whether there is 
any instability.  See 38 C.F.R. § 4.71a DC 5257.  Under this 
diagnostic code, a 10 percent rating is assigned for slight 
impairment of the knee involving either recurrent subluxation 
or lateral instability; while a 20 percent rating is assigned 
for either moderate subluxation or moderate lateral 
instability.  However, a review of the medical and lay 
evidence fails to show that the Veteran has instability in 
either knee that is actually attributable to his service 
connected disability.  

There is little doubt that the Veteran is somewhat unstable 
on his feet; and the Veteran submitted a statement in 
December 2009 from his friends in the local DAV chapter in 
which it was noted that the Veteran could not walk without 
the use of a cane, and that he used a power scooter to help 
get around.  However, the Veteran's problems with falling 
appear to be the result of his stroke in 2001 which caused 
hemiparesis on his right side and which has caused foot drop 
in his right foot.  The Veteran does wear braces on both 
knees, but it was explained at his September 2006 examination 
that the braces were intended to help keep his kneecaps 
centered and to give him more support on the right side where 
his muscles were quite weak.  As such, the braces alone are 
not indicative of instability in either knee due to service 
connected disability.

The objective medical evidence also does not show knee 
instability.  For example, at his VA examination in November 
2003, Lachman's and McMurray's tests on his left knee were 
negative, and both his cruciate and collateral ligaments were 
intact.  The Veteran's right leg had obvious atrophy; 
however, the cruciate and collateral ligaments all appeared 
to be intact and Lachman's and McMurray's tests on the right 
knee were negative.

In December 2004, the Veteran's private doctor, Dr. Allen, 
stated that the Veteran's knees were stable to stress.

At the VA examination in September 2006, the Veteran's wife 
indicated that the Veteran's right knee would give out on him 
periodically, but the examiner stated that he did not 
identify any objective evidence of instability. 

At a VA examination in June 2008, the Veteran stated that he 
did not try to stand without his cane, as he had not trusted 
his right leg since his stroke.  The Veteran reported having 
recently been given braces for both knees which he indicated 
reduced the pain provided better knee stability.  The Veteran 
denied any locking of the knees, and it was noted that the 
Veteran wore a brace on his right foot/ankle because of foot 
drop.  On examination, the Veteran's knees were stable to 
varus and valgus stress, and anterior and posterior drawer 
tests were negative.  

VA treatment records similarly fail to show any findings of 
left knee instability.  

The Veteran has suggested, such as at his Board hearing, that 
he is unstable and has problems with falling.  However, when 
asked for an example of this, the Veteran appeared to 
reference his stroke.  The Veteran has been provided with a 
number of VA examinations during the course of his appeal in 
an effort to ascertain if there was any knee instability, but 
the examinations have consistently found no objective 
evidence of knee instability.  As such, an additional 
disability rating based on instability of either knee is not 
warranted.

Given the findings above, the Veteran fails to meet the 
schedular criteria for a rating in excess of 10 percent for 
either knee disability.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's bilateral knee 
disability that would render the schedular criteria 
inadequate.  The Veteran's main symptom is pain which is 
contemplated in the rating assigned.  As such, it would not 
be found that his disability met the "governing norms" of 
an extraschedular rating.  Accordingly, an extraschedular 
rating is not warranted.

As the evidence of record fails to show that a rating in 
excess of 10 percent is warranted for either of the Veteran's 
knee disabilities on either a schedular or extra-schedular 
basis, at any time during the appeal period, the Veteran's 
claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant VA treatment 
records have been obtained.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the Board.  Accordingly, there 
is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for right knee 
chondromalacia is denied.

A rating in excess of 10 percent for left knee chondromalacia 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


